Citation Nr: 9903492	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  96-24 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of 
entitlement to service connection on a radiation basis for cancer of the 
larynx, left arytenoid cartilage.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel





INTRODUCTION

The veteran served on active duty from August 1943 to January 1946.   

In February 1991, the Board of Veterans' Appeals (Board) denied service 
connection on a radiation basis for cancer of the larynx, left arytenoid 
cartilage.

This case is before the Board on appeal from an August 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

The appeal was received and docketed at the Board in 1996.   


FINDINGS OF FACT

1.  In February 1991, the Board denied service connection on a radiation 
basis for cancer of the larynx, left arytenoid cartilage.

2.  Evidence received since February 1991 includes service medical records 
which were not of record at the time of the February 1991 Board decision.  



CONCLUSION OF LAW

Evidence received since the February 1991 Board denial of service 
connection on a radiation basis for cancer of the larynx, left arytenoid 
cartilage, is new and material and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 1991).  The February 1991 the Board 
denial of service connection on a radiation basis for cancer of the larynx, 
left arytenoid cartilage, is final, based on the evidence then of record.  
38 U.S.C.A. § 7104 (West 1991).  However, if new and material evidence is 
submitted, a previously denied claim must be reopened.  38 U.S.C.A. § 5108.  
Therefore, the issue for appellate determination is whether the evidence 
received since the February 1991 decision is new and material under the 
provisions of 38 C.F.R. § 3.156.  In accordance with 38 C.F.R. § 3.156(a), 
"[n]ew and material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially upon the 
specific matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in order to fairly 
decide the merits of the claim."  In addition, in accordance with 
38 C.F.R. § 3.156(c), service medical records of initial receipt subsequent 
to a final adjudication by VA comprise "new and material" evidence as a 
matter of law.  

In denying service connection on a radiation basis for cancer of the 
larynx, left arytenoid cartilage, in February 1991, the Board, after 
observing that the veteran was initially found to have squamous cell cancer 
of the left arytenoid cartilage of the larynx in 1989, noted that such 
disease was neither a "potentially" radiogenic disease under the 
provisions then codified in 38 C.F.R. § 3.311b nor was it a disease subject 
to presumptive service connection on a radiation basis in accordance with 
the provisions of (as then enumerated) 38 U.S.C. § 312(c).  Given the then 
applicable interpretation accorded the foregoing legislation, the Board 
determined that the veteran's cancer of the larynx, left arytenoid 
cartilage, was not associable with exposure to ionizing radiation in 
service.  Evidence in the Board's possession in February 1991 included 
photostatic copies of the veteran's apparently then extant service medical 
records, which are silent for any reference to cancer involving the 
veteran's larynx.

Evidence added to the record since February 1991 includes reports 
pertaining to VA outpatient treatment rendered the veteran, the most recent 
of which is dated in November 1995 and several of which make reference to 
his postoperative status for cancer of the larynx, though, in each 
instance, of unstated etiology.  In addition, received in July 1995 was a 
packet containing original service medical records, at least some of which 
were not represented by the photostatic copies (of service medical 
evidence) which were of record in February 1991.  

With respect to the issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service connection on a 
radiation basis for cancer of the larynx, left arytenoid cartilage, the 
Board has determined that some evidence added to the record since February 
1991 is new and material.  In this regard, the Board observes that, while 
most of the original service medical records received at the RO in July 
1995 had been represented by photostatic copies which were of record in 
February 1991, some were not.  The latter, in accordance with 38 C.F.R. 
§ 3.156(c), comprise 'new and material' evidence as a matter of law.  
Therefore, the veteran's claim for service connection on a radiation basis 
for cancer of the larynx, left arytenoid cartilage, is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(c).  

ORDER

New and material evidence having been submitted, the veteran's claim of 
entitlement to service connection on a radiation basis for cancer of the 
larynx, left arytenoid cartilage, is reopened.


REMAND

As noted above, the record reflects that in the late 1980's the veteran was 
assessed as having cancer of the larynx, left arytenoid cartilage.  He 
avers that such disease is traceable to his having been exposed to ionizing 
radiation in the course of serving with the American occupation forces in 
Nagasaki, Japan, for an approximately one month period beginning shortly 
after an atomic bomb was dropped on Nagasaki.  In this regard, the Defense 
Nuclear Agency, in items of correspondence dated in July 1995 and August 
1995, has, collectively, indicated that the veteran did in fact participate 
in the American occupation of Nagasaki, Japan (presumably in the immediate 
aftermath of the bombing), and that, in the course of such occupation 
service, he was (on a 'worst case' basis) exposed to "less than one rem" 
of radiation.  Thereafter, in a February 1997 statement, a VA physician 
expressed an opinion to the effect that the veteran's inservice radiation 
exposure may have (i.e., "could have contributed to") been a factor in 
his cancer of the larynx.  

The Board notes that, although cancer of the larynx is not a listed 
'radiogenic disease' under the provisions of 38 C.F.R. § 3.311(b)(2) 
(1998), it is, given the above-cited statement by the VA physician, a 
radiogenic disease in accordance with 38 C.F.R. § 3.311(b)(4).  Therefore, 
the Board is of the view that the veteran's claim must be remanded in order 
that an opinion might be obtained from the VA Under Secretary for Benefits, 
pursuant to 38 C.F.R. § 3.311(c), which, in addition, must address the 
factors (see Hilkert v. West, No. 96-208 (U.S. Vet. App. July 16, 1998)) 
codified in 38 C.F.R. § 3.311(e).  Further development to facilitate the 
accomplishment of the foregoing is, consequently, specified below.  

Accordingly, the case is REMANDED for the development specified with 
particularity hereinbelow.  The RO is advised that full compliance with the 
specific terms of the REMAND, as set forth hereinbelow, is essential.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).   

1.  The RO should take appropriate action to procure, 
pursuant to 38 C.F.R. § 3.311(c) and in accordance with 
Hilkert, supra, an opinion from the VA Under Secretary 
for Benefits, which specifically includes consideration 
of the factors codified in 38 C.F.R. § 3.311(e), 
bearing on whether the veteran's cancer of the larynx 
resulted from exposure to ionizing radiation in 
service.  

2.  Then, after undertaking any development deemed 
necessary in addition to that specified above, the RO 
should readjudicate the issue on appeal.

3.  If the benefit sought on appeal is not granted to 
the veteran's satisfaction, or if he expresses 
disagreement pertaining to any other matter, both he 
and his representative should be provided with an 
appropriate Supplemental Statement of the Case.  The 
veteran should also be provided appropriate notice of 
the requirements to perfect an appeal with respect to 
any issue(s) addressed therein which does not appear on 
the title page of this decision.  

Thereafter, the case should be returned to the Board for further appellate 
consideration, if otherwise in order.  In taking this action, the Board 
implies no conclusion, either legal or factual, as to the ultimate outcome 
warranted.  No action is required of the veteran unless he is otherwise 
notified.  

_____________________________
F. JUDGE FLOWERS
Member, Board of Veterans' Appeals



 Department of Veterans Affairs

